Opinion issued August 20, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00566-CR
                            ———————————
                   IN RE JAIRL LUTHER GRANT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Jairl Luther Grant, incarcerated and proceeding pro se, has filed a

petition for writ of mandamus seeking to compel the respondent district judge to

amend the findings of fact and conclusions of law for his felony habeas corpus

application before the Court of Criminal Appeals rules on the application.1




1
      The underlying case is Ex parte Jairl Luther Grant, Cause No. 1547050-C, in the
      176th Judicial District Court of Harris County, Texas, the Honorable Nikita V.
      Harmon presiding.
However, because relator’s petition involves a final post-conviction felony

proceeding, we lack jurisdiction because the Texas Court of Criminal Appeals has

exclusive jurisdiction over Article 11.07 final post-conviction felony proceedings.

See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3(a), 5 (West 2015); Padieu v. Court

of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (orig.

proceeding) (per curiam). “Article 11.07 contains no role for the courts of appeals,”

and “to complain about an action or inaction of the convicting court, the applicant

may seek mandamus relief from the Court of Criminal Appeals.” In re McAfee, 53
S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

      Accordingly, we dismiss relator’s petition for want of jurisdiction. We

dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2